COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00554-CV
Style:                             Robert Pearson
                                   v. Roger Kroschel, III, Individually and as Representative of Rockin’ R Trucking
Date motion filed*:                November 19, 2013
Type of motion:                    Motion to extend time to file the reporter’s record and evidence
Party filing motion:               Appellee
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                             October 1, 2013
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                February 18, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On October 21, 2013, the Clerk of this Court notified the parties that a reporter’s record had not been filed. If
          additional time is necessary, the Court may extend the deadline to file the reporter’s record if the court reporter
          requests. See TEX. R. APP. P. 35.3.(c). The court reporter has filed a request for an extension. Accordingly, we
          dismiss appellee’s motion.




Judge’s signature: /s/ Jim Sharp
                                                          Acting for the Court

Panel consists of      ____________________________________________

Date: December 10, 2013




November 7, 2008 Revision